Stevens, J. (dissenting).
I dissent, vote to reverse, vacate the judgment of conviction, permit withdrawal of the plea, grant the motion to suppress and would remand the matter for further disposition. To determine if probable cause existed for the warrantless search and seizure it is necessary to review the facts briefly.
The arresting officer, Detective Weber, was informed by a superior officer that such officer had received an anonymous phone call. The substance of such call as related to Weber, was that one Horowitz, whose physical description was given, was shaping up for work in the mail room of the New York Times building. Horowitz was said to have in his possession a brown paper bag containing stolen United States Savings Bonds and pornographic literature. Weber went to the building, was aided in locating Horowitz whose appearance conformed to the description given, spoke to Horowitz, who admitted his identity, and obtained the brown bag from Horowitz after Weber identified himself as a police officer. The bag contained United States Savings Bonds in the name of Anthony Cardone, but no pornographic literature. After Horowitz was taken to the precinct it was ascertained the bonds had been stolen.
Unless the anonymous phone call, coupled with Weber’s later physical observations, constitutes reasonable cause, the seizure and arrest fall without the protective orbit of section 177 of the Code of Criminal Procedure. In my view there was a lack of probable cause. At the time Weber made the search and took defendant into custody he neither knew nor had reason to believe any bonds had been stolen or the amounts of such bonds. Thus, Weber had no reason, aside from the anonymous tip, to believe that a felony had been committed or that defendant had committed it. At most there could be only a mere suspicion. Since the call was anonymously made, there was no indicia that the informant was reliable, or that he possessed a sufficient motive upon which to ground an inference of accuracy and truthfulness (cf. People v. Martin, 13 N Y 2d 326). While “ substantiation of information can come either from the informer’s own character and reputation [here admittedly lacking] or from the separate, objective checking of the tale he tells” (People v. Coffey, 12 N Y 2d 443, 452), such separate objective checking should involve elements related to the crime and not mere incidental physical characteristics. Otherwise, any disgruntled *371or revengeful person, securely protected by anonymity, could for any cause or even no cause set in motion a chain of events which could injure or destroy the object of his dislike. Nor can it reasonably be asserted that the seizure here was under circumstances which warranted suspicion (see People v. Lane, 10 N Y 2d 347, 353; 47 Am. Jur., Searches and Seizures, § 52 et seq.; 5 Am. Jur. 2d, Arrest, § 45). The general rule is that one who instigates, causes or directs the arrest or detention of another is liable if such action results in false imprisonment. Such a rule is meaningless, when the moving cause cannot be identified.
Stetjeb and McGtvern, JJ., concur with Tilzbr, J.; Stevens, J., dissents in opinion in which Botein, P. J., concurs.
Judgment of conviction affirmed.